Citation Nr: 1415012	
Decision Date: 04/07/14    Archive Date: 04/15/14

DOCKET NO.  10-35 369	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim for service connection for a low back disability.

2.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).

3.  Entitlement to service connection for a heart disability.

4.  Entitlement to an increased rating for a service-connected right knee disability, currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel


INTRODUCTION

The appellant had several periods of reserve service in the Army National Guard (ARNG) of Michigan and Wisconsin from October 1980 to July 2002.  He had a period of active duty for training (ACDUTRA) in the Wisconsin ARNG from June 7, 1997 to June 21, 1997 that is considered active service for purposes of this decision.

This case comes to the Board of Veterans' Appeals (Board) on appeal from a June 2009 decision by the RO in Milwaukee, Wisconsin, that in pertinent part, denied entitlement to service connection for PTSD and a heart disability, denied an increase in a 10 percent rating for a service-connected right knee disability, and determined that new and material evidence had not been submitted to reopen a claim for service connection for a low back disability.

A personal hearing was held in September 2011 before a Decision Review Officer of the RO, and a personal hearing was held in September 2012 before the undersigned Veterans Law Judge (VLJ) of the Board.  Transcripts of these hearings are of record.  At his September 2011 hearing, the Veteran withdrew his appeal as to the issue of entitlement to service connection for a heart disability.

Evidence of record shows that during the course of the appeal, the Veteran has been diagnosed with depression, and he has claimed service connection for PTSD.  Hence, the Board has recharacterized the issue on appeal as entitlement to service connection for an acquired psychiatric disorder, to include PTSD.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).

Additional evidence was received from the Veteran in October 2013.  The record does not contain a waiver of RO consideration for this evidence.  38 C.F.R. § 20.1304(c) (2013).  However, the Veteran is not prejudiced by the Board's review of the evidence and adjudication of the claims, as this evidence is duplicative or cumulative of evidence already of record, and the Board thus finds that there is no prejudice to the Veteran to proceed without initial RO review of this evidence.

The issue of entitlement to an increased rating for the service-connected right knee disability is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.

FINDINGS OF FACT

1.  On September 30, 2011 prior to the promulgation of a decision in the appeal, the Board received notification from the appellant, through his authorized representative, that a withdrawal of the appeal for service connection for a heart disability is requested.

2.  The RO denied entitlement to service connection for a low back disability in an April 2003 rating decision and properly notified the Veteran, who did not appeal that decision. 

3.  The additional evidence received since that April 2003 rating decision is either cumulative or redundant of evidence already of record and considered in that decision, and does not raise a reasonable possibility of substantiating the claim for service connection for a low back disability.

4.  The Veteran's acquired psychiatric disorder (diagnosed as depression and PTSD) existed prior to his active service and was not permanently aggravated beyond the natural progression of the disease due to any incident of ACDUTRA or INACDUTRA.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal for service connection for a heart disability by the appellant (or his or her authorized representative) have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).

2.  The April 2003 rating decision that denied entitlement to service connection for a low back disability is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104(a), 20.1103 (2013). 

3.  New and material evidence not having been submitted, the claim for service connection for a low back disability is not reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).

4.  The criteria for service connection for an acquired psychiatric disorder have not been met.  38 U.S.C.A. §§ 1101, 1131, 1112, 1113, 1153, and 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 and 3.306 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Dismissal

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2013).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the appellant, through his authorized representative, has withdrawn his appeal for service connection for a heart disability, and, hence, there remain no allegations of errors of fact or law for appellate consideration as to this issue. Accordingly, the Board does not have jurisdiction to review the appeal of the issue of service connection for a heart disability, and it is dismissed.

Duties to Notify and Assist

VA has duties to notify and assist the claimant in substantiating this claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will obtain and assist the claimant in obtaining; and (3) that the claimant is expected to provide.  See 38 C.F.R. § 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373-74 (2002). 

These VCAA notice requirements apply to all five elements of a service-connection claim:  (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  Further, this notice must include information that a downstream disability rating and an effective date for the award of benefits will be assigned if service connection is granted.  Id., at 486.

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the United States Court of Appeals for Veterans Claims (Court) held that VA must both notify a claimant of the evidence and information that is necessary to reopen a previously denied claim and of the evidence and information necessary to establish entitlement to the underlying benefit being sought, i.e., service connection.
 
Here, letters dated in November and December 2008 were sent to the Veteran prior to the June 2009 rating decision on appeal.  These letters informed him of the type of information and evidence required to substantiate the claims - to include the need to submit new and material evidence to reopen the claim for service connection for a low back disability, advised him of the basis for the prior denial of this claim, and apprised him of his and VA's respective responsibilities in obtaining this supporting evidence.  See Kent, supra. 

So he has received all required VCAA notice concerning the claims.  Moreover, he has not alleged or shown any prejudicial error in the content or timing of the notice he received.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  Thus, the duty to notify has been satisfied.

VA also fulfilled its duty to assist the appellant with these claims by obtaining all potentially relevant evidence, which is obtainable, and therefore appellate review may proceed without prejudicing him.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; see also Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained service treatment records, service personnel records, VA and private medical records, internet articles, a vocational evaluation, lay statements, and photocopies of newspaper articles.  VA compensation examinations were conducted in March 2010, and medical opinions were obtained as to the etiology of the claimed conditions.

The report of this examination contains the necessary opinion on this determinative issue of causation and most importantly includes explanatory rationale discussing the underlying bases.  So the Board finds the examination and opinion adequately informative to decide these claims.  The opinion is based on a comprehensive examination of the Veteran, which included consideration of his statements and medical records regarding the history of his disorders, and are supported with explanatory rationale.  The opinion therefore has the necessary factual predicate and underlying medical basis, which is where most of the probative value of a medical opinion is derived, not just from mere review of the claims file and the conclusions ultimately reached.  See, e.g., Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

At this time, the Board also notes that it is cognizant of the ruling in Bryant v. Shinseki, 23 Vet. App. 488 (2010), that 38 C.F.R. § 3.103(c)(2) requires that the RO official or VLJ who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  The Board finds that this was done at the September 2011 RO hearing and the September 2012 Board hearing.  Moreover, to the extent possible, VA has obtained the relevant evidence and information needed to adjudicate the appeals.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the hearings. 

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Service Connection

In the instant case, the appellant seeks service connection for a back disability and an acquired psychiatric disorder, each of which he asserts began on June 14, 1997 during service, as a result of a lightning strike during ACDUTRA.  As a threshold matter, veteran status must be established as a condition of eligibility for service connection benefits.  Bowers v. Shinseki, 26 Vet. App. 201, 206 (2013) (observing that it is "axiomatic that, to receive VA disability compensation benefits, a claimant must first establish veteran status").

Service connection is granted if it is shown that a Veteran suffers from disability resulting from an injury sustained or a disease contracted in the line of duty during active military service, or for aggravation during service of a pre-existing condition beyond its natural progression.  38 U.S.C.A. §§ 1110, 1131, 1153; 38 C.F.R. §§ 3.303, 3.306.

Under the law, active military service includes (1) active duty (AD), but also (2) any period of active duty for training (ACDUTRA) during which the individual concerned was disabled or died from a disease or an injury incurred or aggravated in the line of duty, and (3) any period of inactive duty training (INACDUTRA) during which the individual concerned was disabled or died from an injury, but not disease, incurred or aggravated in the line of duty or from an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident that occurred during such training.  38 U.S.C.A. § 101(24)(B); 38 C.F.R. § 3.6(a).  See also Brooks v. Brown, 5 Vet. App. 484 (1994).

ACDUTRA includes full-time duty performed for training purposes by members of the Reserves.  38 C.F.R. § 3.6(c).  INACDUTRA is generally duty (other than full-time duty) prescribed for Reserves or duty performed by a member of the National Guard of any State (other than full-time duty).  38 U.S.C.A. § 101(23); 38 C.F.R. § 3.6(d).  Annual training is an example of ACDUTRA, while weekend drills are INACDUTRA.

To establish status as a Veteran based upon a period of ACDUTRA, a claimant must establish that he was disabled from disease or injury incurred or aggravated in the line of duty during that period of ACDUTRA.  38 C.F.R. § 3.1(a), (d); Harris v. West, 13 Vet. App. 509 (2000); Paulson v. Brown, 7 Vet. App. 466 (1995).  Without the status as a Veteran, a claimant trying to establish entitlement to service connection cannot use the many presumptions in the law that are available only to Veterans.  For example, presumptive periods allowing for the presumed incurrence of a condition in service do not apply to ACDUTRA or INACDUTRA, and neither do the presumptions of soundness and aggravation.  See Donnellan v. Shinseki, 24 Vet. App. 167, 171 (2010); Smith v. Shinseki, 24 Vet. App. 40 (2010); Biggins v. Derwinski, 1 Vet. App. 474 (1991).

Because his National Guard training duty was only occasional, the onset of his claimed conditions must be related to a specific period of training duty.  National Guard duty is distinguishable from other Reserve service in that a member of the National Guard may be called to duty by the governor of their state.  Members of the National Guard only serve the federal military when they are formally called into the military service of the United States; at all other times, National Guard members serve solely as members of the State militia under the command of a state governor.  Allen v. Nicholson, 21 Vet. App. 54, 57-58 (2007).  Therefore, to have basic eligibility for Veterans benefits based on a period of duty as a member of a state National Guard, a National Guardsman must have been ordered into Federal service by the President of the United States, see 10 U.S.C. § 12401, or must have performed "full-time duty" under the provisions of 32 U.S.C. §§ 316, 502, 503, 504, or 505. See 38 U.S.C.A. §§ 101(21), (22)(C); Allen, supra.

The Veteran was in the Army National Guard (ARNG) of Michigan from 1980 to 1987, and in the ARNG of Wisconsin from October 1987 to July 2002, during which time he had periods of ACDUTRA and INACDUTRA.  The Veteran had a period of ACDUTRA from June 7, 1997 to June 21, 1997.  Service connection has been established for a right knee disability based on this June 1997 period, which is therefore considered to be a period of active service.


New and Material Evidence

In the June 2009 rating decision, the RO found that new and material evidence had not been received to reopen the previously denied claim for service connection for a low back disability.  Regardless of how the RO ruled on this question, the Board must determine whether there is new and material evidence to reopen this claim, before proceeding further, because this initial determination affects the Board's jurisdiction to adjudicate this claim on its underlying merits.  Jackson v. Principi, 265 F.3d 1366   (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996). 

A decision of the RO becomes final and is not subject to revision on the same factual basis unless a notice of disagreement is filed within one year of the notice of the decision.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.  If a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108; see also Manio v. Derwinski, 1 Vet. App. 140, 145 (1991). 

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

In Shade v. Shinseki, 24 Vet. App. 110, 118 (2010), the United States Court of Appeals for Veterans Claims (Court) stated that when determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Id. at 118.

The Court has interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Id.  In determining whether evidence is "new and material," the credibility of the new evidence must be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992); Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (per curium).  But see Duran v. Brown, 7 Vet. App. 216 (1994) (indicating that Justus does not require the VA Secretary to consider the patently incredible to be credible). 

The Veteran submitted his original claim for service connection for a low back disability in June 2002, contending that he incurred a back injury in a lightning strike during service on June 14, 1997.  In an unappealed April 2003 rating decision, the RO denied entitlement to service connection for a low back disability, finding that the Veteran had a preexisting low back disability that was incurred prior to the period of ACDUTRA in question and was not aggravated by service.  The RO properly notified the appellant of this denial, he did not appeal it, and no additional evidence pertinent to the issue was physically or constructively associated with the claims folder within one year of the rating decision.  See 38 C.F.R. § 3.156 (2013); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); see also Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).  Thus, the April 2003 rating decision became final based on the evidence then of record.  38 U.S.C.A. §§ 7104, 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.200, 20.302, 20.1103, 20.1105 (2013). 

The Board notes that although the Veteran's representative asserted at the September 2012 hearing that the RO, in its prior decision, did not consider whether or not the preexisting low back disability was aggravated by service, this is inaccurate.

The evidence of record at the time of the prior final April 2003 rating decision was extensive, and included service treatment records, service personnel records, lay statements from other soldiers, private medical records (including many records dated prior to June 14, 1997), VA medical records, reports of VA examinations conducted in March 2003, the Veteran's lay statements, and a photocopy of a newspaper article about the lightning incident.  The private medical records that were then of record show that the Veteran had previous work-related low back injuries, lumbar spine surgery, and longstanding low back pain prior to the June 7-21, 1997 period of ACDUTRA (which is considered to be active military service).  

In September 2008, the appellant filed an application to reopen a claim for service connection for a low back disability.

Additional evidence submitted since the prior final April 2003 rating decision includes multiple duplicate copies of service personnel records and service treatment records that were already on file at the time of the prior final decision.  This evidence is duplicative, not new, and the Board notes that both the Veteran and his representative admitted at the September 2012 hearing that the service treatment records and service personnel records were before the RO at the time of the prior decision.

Similarly, additional evidence of record also includes duplicate copies of private medical records that were of record at the time of the prior final decision.  This evidence is duplicative, not new.

Some of the medical evidence added to the record since April 2003 is cumulative, not new, as it merely demonstrates the continued existence of a low back disability.

Some of the medical evidence added to the record since April 2003 is new because it had not previously been submitted; however, it is not material because the evidence could not reasonably substantiate the claim were it to be reopened as the evidence does not have any tendency to relate the current low back disability to service.  For example, a report of a March 2010 VA examination indicates that the Veteran's current spinal stenosis was not likely related to a lightning strike in service, and was much more likely due to normal aging.  The examiner also opined that it was less likely as not that the Veteran's pre-existing back disorder was permanently aggravated by the lightning strike.  The examiner found no neurologic deterioration on examination that could be related to his history of a lightning strike.  See Villalobos v. Principi, 3 Vet. App. 450 (1992) (noting that evidence that is unfavorable to a claimant is not new and material).  An April 1998 private medical record from S.J., MD reflects that the Veteran was seen for a physical examination, and reported no sequelae from being struck by lightning.  A back disability was not diagnosed.  Although this evidence is new, it is not material, as it does not tend to show that the Veteran's current low back disability was incurred in or aggravated by service, and in fact tends to show the opposite.  Id.  

Additional evidence submitted since the prior final RO decision also includes private medical records and a July 2010 vocational evaluation report showing that the Veteran subsequently injured his back in two additional work-related incidents in March 2005 and August 2007 while performing his job as a bus driver.  The examiner found that the Veteran had permanent back and leg disabilities due to his work-related back injuries in 2005 and 2007.  Although this evidence is new, it is not material, as it does not tend to show that the Veteran's current low back disability was incurred in or aggravated by service.  See Villalobos, supra.  

Other private medical records dated since the prior final April 2003 decision show that the Veteran had chronic back pain since 1994.  See, e.g., April 2009 treatment note by N.S., MD.  The Veteran also testified that he had been suffering from a back condition since 1994.  See September 2011 hearing transcript at page 7.  
Although this evidence was not previously of record, it is cumulative, not new. It is also not material, as it does not tend to show that the Veteran's current low back disability was incurred in or aggravated by service.  

Additional evidence submitted since the prior final RO decision also includes printouts of internet articles regarding lightning strikes.  Although this evidence is new, it is not material, as it does not tend to show that the Veteran's current low back disability was incurred in or aggravated by service.  

During the course of the appeal, the appellant has submitted statements and testimony to the effect that his low back disability was caused or aggravated by being thrown or knocked down by a lightning strike on June 14, 1997 in service.  These statements are duplicative or cumulative, not new, as the appellant is merely reiterating the same arguments he made prior to the prior denial of his claim in April 2003.  See Bostain v. West, 11 Vet. App. 124 (1998) (lay hearing testimony that is cumulative of previous contentions considered by the decision maker at time of prior final disallowance of the claim is not new evidence).  

His testimony in September 2011 to the effect that he was "thrown 25 feet" and "hit a tree" during the lightning incident (see hearing transcript at page 6) is not presumed credible as it is patently incredible and is contradicted by prior eyewitness statements that were of record at the time of the prior final decision, and by his own statements made immediately following the incident.  See Duran, supra.  At his September 2012 hearing, he said he was "thrown approximately 30 feet, lifted up and thrown like a rag doll."  Thus, although this testimony is new, it is not material.  

None of the additional evidence, even when considered in combination with the other evidence of record, is new and material.  Thus, this evidence does not relate to an unestablished fact necessary to substantiate this claim and does not raise a reasonable possibility of substantiating this claim.  The prior denial is final, and the claim for service connection for a low back disability is not reopened.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156; Shade, supra.  In the absence of new and material evidence, the benefit-of-the-doubt rule does not apply.  See Annoni v. Brown, 5 Vet. App. 463, 467 (1993).

Psychiatric Disorder

The Veteran contends that he incurred or aggravated a psychiatric disorder due to the same lightning incident on June 14, 1997.

A review of the file reveals that there is evidence that the Veteran's depression pre-existed his June 7, 1997 to June 21, 1997 period of ACDUTRA.  Specifically, the evidence reflects that he was taking Prozac throughout during this period of ACDUTRA, and for years prior to June 14, 1997.  

An October 1995 private medical record from Sauk Prairie Memorial Hospital reflects that the Veteran had longstanding back problems and had undergone back surgery.  He worked as a laborer but had been off work because of back problems.  He had some problems with depression related to his back problems but had a fairly good response to Prozac.

A January 1996 independent medical evaluation by T.S.O., MD, reflects that the Veteran had a back injury at work in April 1994.  The Veteran also reported another back injury at work in August 1995, when he was lifting heavy items, and said he was significantly depressed lately.  

A private medical record from G.M., M.S.S.W. dated in May 1997 reflects that the Veteran presented with complaints of depression and low self-esteem.  He reported suffering childhood abuse, with recurrent dreams and reactions to past events, and said he struggled in school and had repeated behavioral problems.  The examiner indicated that the Veteran reported many symptoms consistent with childhood and adolescent depression and attention deficit disorder.  The diagnoses were major depression and PTSD.  

A June 14, 1997 service treatment record shows that the Veteran reported that he was walking towards a tent, saw a ball of fire, and it knocked him to the ground.  He said his ears were ringing and he had right knee pain.  His current medications included Prozac.  The diagnostic assessment was status post lightning strike, right posterior quadriceps pain, and ear ringing.  He was hospitalized for observation overnight.  The next day, June 15th, he had no complaints.  He reported that he was under treatment for PTSD and was on Prozac.  The diagnostic assessment was past PTSD on Prozac, and lightning strike.  He was returned to duty.

By a letter dated in January 1998, G.M. opined that although the Veteran had a pre-existing condition, his symptoms were aggravated by the lightning accident, and his mood was more depressed.

A November 1998 consultant's advisory opinion from the Army Office of the Surgeon General indicating that the Veteran had a history of depression, PTSD, low back pain, lumbar disc surgery, and carpal tunnel syndrome prior to June 14, 1997.  He said that it could not be determined whether any of his mental health problems were caused or aggravated by the lightning strike incident.  It was possible that his multiple somatic symptoms were related to an underlying psychiatric disorder.  A traumatic situation such as a lightning strike could aggravate many psychiatric disorders.  The examiner stated that there was insufficient information to make a clinical diagnosis regarding his mental health.

In a July 1999 lay statement, another soldier, D.S., stated that he was a witness to a lightning strike that hit a tree near the Veteran's tent, and that he did not know the nature of the Veteran's injures.  He said that after the incident, the Veteran was not his normal outgoing self and often showed signs of depression.

Service treatment records reflect that on medical examination in December 2000, the Veteran reported a history of depression, had been put on Prozac, and had a recent increase in alcohol use.  On examination, his psychiatric system was clinically normal.

Private medical records from J.M.K., MD, dated in 2000 and 2001 reflect that the Veteran was seen for multiple complaints including depression and alcohol abuse.  In August 2001, the Veteran reported that he was abused by an older brother as a child.

On VA psychiatric examination in March 2003, the Veteran reported that he was struck by lightning.  He denied any intrusive thoughts or intrusive recall regarding being struck by lightning.  The examiner noted that the Veteran had been diagnosed with major depression and PTSD in May 1997, prior to the June 1997 lightning incident.  The Veteran reported childhood abuse by his older brother.  He reported treatment for depression since a 1994 incident when he fell out of a front-end loader.  The Axis I diagnoses were major depressive disorder, history of PTSD on record review related to childhood abuse, though the Veteran did not endorse such symptoms today, alcohol dependence in prolonged remission, and nicotine dependence.  In a March 2003 addendum opinion, the examiner found no evidence, after neuropsychiatric testing, of any neurological injury such as being struck by lightning.

On VA psychiatric examination in March 2010, the examiner stated that the claims file had been reviewed, and discussed relevant evidence, including lay statements and the private medical records from G.M.  On examination, the Veteran specifically denied dreams and flashbacks related to the in-service lightning incident, but said he had recurrent dreams regarding traumatic events relating to his brother.  He reported severe physical abuse by his older brother when he was a child, including repeated head injuries.  The examiner found that the Veteran does not currently meet the diagnostic criteria for a diagnosis of PTSD.  The examiner stated that he had a pre-existing diagnosis of PTSD diagnosed prior to the lightning strike based on childhood trauma.  The Axis I diagnoses were depressive disorder not otherwise specified, and alcohol dependence in early full remission.  The examiner opined that there was no evidence that the Veteran's depression was permanently aggravated beyond normal progression by the lightning strike as there appeared to be several other factors that were occurring between the time of the lightning strike and the time he was reassessed by his mental health provider (G.M.), including heavy alcohol use which was not brought to the attention of the provider.  The examiner noted that the Veteran's current depression was mild and required continuous medication.  The examiner opined that it was less likely than not that the Veteran's depression was aggravated beyond the normal progression by the lightning strike.

Subsequent VA medical records reflect treatment for depression and alcohol dependence.  In September 2011 and afterward, the Veteran claimed that he had PTSD due to childhood trauma and a lightning strike.

At a September 2011 RO hearing, the Veteran testified that his personality changed after the lightning strike.  He also testified that when he was a kid he suffered from "depressions."

After a review of all of the evidence of record, the Board notes that although the appellant has achieved Veteran status with regard to the June 7-21, 1997 period of ACDUTRA, which is therefore considered active military service, the presumption of soundness does not attach at the beginning of this two-week period, as he was not examined at the time of his entry into this period of service.  See 38 U.S.C. § 1111; 38 C.F.R. § 3.304(b).  And the Board finds that the evidence, including the Veteran's own statements, clearly and unmistakably shows that his psychiatric disorder pre-existed his period of ACDUTRA from June 7 to 21, 1997.

For example, at his September 2012 Board hearing, when asked what caused his depression, the Veteran testified that it was related to his parents' divorce when he was very young.  See Board hearing transcript at page 17.  Upon further questioning by his representative, he then stated that it was due to the lightning strike in service.  Moreover, medical records on file show that he had been taking Prozac for depression and PTSD well prior to the June 14, 1997 lightning incident.  

A pre-existing injury or disease will be considered to have been aggravated by active service where there is an increase in disability during such service, unless clear and unmistakable evidence shows that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306  (2013).  A pre-existing disease or injury will be found to have been aggravated by service only if the evidence shows that the underlying disability underwent an increase in severity; the occurrence of symptoms, in the absence of an increase in the underlying severity, does not constitute aggravation of the disability.  Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002); 38 C.F.R. § 3.306(a).  Evidence of the veteran being asymptomatic on entry into service, with an exacerbation of symptoms during service, does not constitute evidence of aggravation.  Green v. Derwinski, 1 Vet. App. 320, 323 (1991).  If the disorder becomes worse during service and then improves due to in-service treatment to the point that it was no more disabling than it was at entrance into service, the disorder has not been aggravated by service.  Verdon v. Brown, 8 Vet. App. 529 (1996).

Turning to the question of whether this preexisting psychiatric disorder (variously diagnosed as depression and PTSD) was aggravated by the Veteran's two-week period of active service, the Board finds that the weight of the evidence does not show that this disorder increased in severity during service, and therefore was not aggravated by service.  Furthermore, the March 2010 VA examiner opined that the Veteran's preexisting depression was not aggravated by his period of active service.  The Board finds that this medical opinion is highly probative and is more probative than that of G.M., the examiner provided a clear opinion and offered an adequate supporting rationale after an examination of the Veteran and a thorough review of the medical evidence, including G.M.'s opinion.  See Nieves-Rodriguez, supra.

To the extent that the Veteran himself believes that his current psychiatric disorder was caused or aggravated by his active service, the Veteran has not shown that he has specialized training sufficient to render such an opinion.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  Accordingly, the Veteran's opinion as to the etiology of his current psychiatric disorder is not competent medical evidence. The Board finds the opinions of the VA examiners to be significantly more probative than the Veteran's lay assertions. 

In summary, the most probative evidence indicates that the Veteran's psychiatric disorder was not incurred in service.  Additionally, the most probative evidence also indicates that the pre-existing psychiatric disorder was not aggravated during his June 1997 period of active service.  Accordingly, the preponderance of the evidence is against the claim, and service connection is denied. 

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

The appeal for service connection for a heart disability is dismissed.

The application to reopen a previously denied claim for service connection for a low back disability is denied.

Entitlement to service connection for an acquired psychiatric disorder is denied.


REMAND

Regrettably, the Board finds that additional evidence is required prior to appellate review of the claim for an increased rating for a service-connected right knee disability.

Given the length of time since the last VA examination in March 2010 and the Veteran's recent testimony suggesting that the disability may be worsening, the Board finds that another VA examination is needed to reassess the severity of his service-connected right knee disability.  See 38 C.F.R. §§ 3.327(a), 4.2; Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); Allday v. Brown, 7 Vet. App. 517, 526 (1995) (indicating that, where the record does not adequately reveal the current state of the claimant's disability, fulfillment of the statutory duty to assist requires a contemporaneous medical examination, particularly if there is no additional medical evidence adequately addressing the level of impairment of the disability since the previous examination).  See also VAOPGCPREC 11-95 (April 7, 1995) and Green v. Derwinski, 1 Vet. App. 121 (1991).

Ongoing relevant treatment records should be obtained regarding the right knee disability.  38 U.S.C.A. § 5103A(c)  (West 2002); 38 C.F.R. § 3.159(c); Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency and must be obtained if they could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and ask him to identify any private or VA medical treatment he has received since April 2012 for the service-connected right knee disability, and obtain any relevant treatment records that are not already on file. 

If a negative response is received, the claims file should be properly documented in this regard; and the Veteran must be properly notified and provided an opportunity to submit such records.

2.  Then, schedule the Veteran for a VA examination to determine the current severity of his service-connected right knee disability.  All indicated tests should be conducted. 

The examiner should evaluate the current severity of the Veteran's service-connected right knee disability, including his range of motion on flexion and extension, whether there is additional functional or other impairment on account of pain, weakness, premature or excess fatigability, and incoordination, and whether there is recurrent subluxation or lateral instability, or ankylosis.

The claims file should be provided to and reviewed by the examiner, and the examiner should note such review.  A complete rationale should be provided for all opinions given.  The opinions should be based on examination findings, historical records, and medical principles.  The examiner should fully articulate a sound reasoning for all conclusions made.

3.  Then readjudicate the claim on appeal, in light of all additional evidence received since the April 2012 supplemental statement of the case.  If the claim is not granted to his satisfaction, send him and his representative a supplemental statement of the case concerning this claim and give him an opportunity to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of this claim.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


______________________________________________
K. PARAKKAL 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


